DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/17/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16 & 18 are rejected under 35 U.S.C. 102 (a)(1) & (a)(2) as being anticipated by Kitao et al (U.S. Pat. # 6,160,491).
Regarding Independent Claim 16, Kitao teaches
A signal generator comprising: 
a controller configured to convert commands, received through a first channel, into internal commands (Fig. 1 Elements 100, 101, & 105 and column 4 lines 21-65.); and 
a local oscillation signal generator configured to generate a local oscillation signal according to the internal commands and to change a frequency of the local oscillation signal in response to a trigger signal received through a second channel (Fig. 1 Elements 104 & 105 and column 4 lines 21-65.).

    PNG
    media_image1.png
    286
    578
    media_image1.png
    Greyscale

Regarding Claim 18, Kitao teaches all elements of claim 16, upon which this claim depends.
Kitao teaches 
Regarding Claim 19, Kitao teaches all elements of claim 16, upon which this claim depends.
Kitao teaches a voltage-controlled oscillator configured to receive a reference signal and to output a vibration signal in response to the reference signal (Fig. 4 Element 406 and column 9 line 59 through column 10 line 36 wherein the LED 406 is voltage controlled and responds to a trigger signal.), wherein the local oscillation signal generator outputs the local oscillation signal in response to the vibration signal (Fig. 4 Element 406 and column 9 line 59 through column 10 line 36 wherein the LED 406 is voltage controlled and responds to a trigger signal.).

The above rejection addresses the claimed limitations, but Examiner notes that the following rejection also addresses the limitations. The rejection presented below addresses another interpretation by Examiner and is presented merely as a secondary interpretation of the presented claims.
Claims 16-19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Pengra (The Oscilloscope and the Function Generator: Some introductory exercises for students in the advanced labs.).
Regarding Independent Claim 16, Pengra teaches:
A signal generator comprising: 
a controller configured to convert commands, received through a first channel, into internal commands (Fig. 8 Elements Acquisition System and processing. See associated text on page 14.); and 


    PNG
    media_image2.png
    324
    686
    media_image2.png
    Greyscale

Regarding Claim 17, Pengra teaches all elements of claim 16, upon which this claim depends.
Pengra teaches a variable attenuator configured to adjust an attenuation rate of the local oscillation signal in response to a detection signal transmitted through a third channel (Fig. 8 Elements Vertical System and its Attenuator.).
Regarding Claim 18, Pengra teaches all elements of claim 16, upon which this claim depends.
Pengra teaches a signal divider configured to divide the local oscillation signal into a first local oscillation signal and a second local oscillation signal (Fig. 8 Elements 
Regarding Claim 19, Pengra teaches all elements of claim 16, upon which this claim depends.
Pengra teaches a voltage-controlled oscillator configured to receive a reference signal and to output a vibration signal in response to the reference signal (Fig. 8 Elements Horizontal System and its Sample Clock.), wherein the local oscillation signal generator outputs the local oscillation signal in response to the vibration signal (Fig. 8 Elements Horizontal System and its Sample Clock and Clock Time Base.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kitao et al (U.S. Pat. # 6,160,491) in view of Pengra (The Oscilloscope and the Function Generator: Some introductory exercises for students in the advanced labs.).
Regarding Claim 17, Kitao teaches all elements of claim 16, upon which this claim depends.
Kitao does not explicitly teach a variable attenuator configured to adjust an attenuation rate of the local oscillation signal in response to a detection signal transmitted through a third channel.
Pengra teaches a variable attenuator configured to adjust an attenuation rate of the local oscillation signal in response to a detection signal transmitted through a third channel (Fig. 8 Elements Vertical System and its Attenuator.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Pengra to the teachings of Kitao such that a variable attenuator would be configured to adjust an attenuation rate of the local oscillation signal in response to a detection signal transmitted through a third channel .

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not anticipate alone or combine in an obvious manner to teach the claimed invention of Applicant.
Regarding Claim 20,
The signal generator as set forth in claim 19, further comprising: a temperature-controlled oscillator; a first switch configured to transmit the reference signal to the voltage-controlled oscillator in a first mode and to transmit an output of the temperature-controlled oscillator to the voltage-controlled oscillator as the reference signal in a second mode; and switches configured to output the vibration signal to an external device in the first mode and to output the vibration signal to the external device through a frequency divider in the second mode.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not sited al teach some elements of the claimed invention, but not the entirety of the invention. They teach the basic subject matter and some background.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025.  The examiner can normally be reached on Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CHRISTOPHER P MCANDREW/Examiner, Art Unit 2858